Detail by Entity Name

Page | of 2

Florida Department of Stale Onision OF CORPORATIONS

Parag agi

PRPORATIONS

(1

as atpeiad iaiee of bfaridis wollte

 

Departmentof State / Division of Corporations / Seareh Records / Detail By Document Number /

 

Detail by Entity Name

Foreign Profit Corporation
ME TECHNOLOGY, INC. FLORIDA

Cross Reference Name

ME TECHNOLOGY, INC.

Filing Information

Document Number F15000003965
FEI/EIN Number XX-XXXXXXX
Date Filed 09/08/2015
State NY

Status ACTIVE
Principal Address

3901 NE 12th Ave
#400
Pompano Beach, FL 33064

Changed: 04/04/2016

Mailing Address
3901 NE 12th Ave
' #400
Pompano Beach, FL 33064

Changed: 04/04/2016
Registered Agent Name & Address

Tiraturian, Michael

3901 NE 12th Ave

400

Pompano Beach, FL 33064

Name Changed: 12/11/2018

Address Changed: 12/11/2018
Officer/Director Detail

Name & Address
Title vp

Tiraturian, Michael

 

http://search.sunbiz.org/Inquiry/ CorporationSearch/SearchResultDetail?inquirytype=Entity...

 

9/9/2019
Detail by Entity Name

3901 NE 12th Ave
#400
Pompano Beach, FL 33064

Title CEO

Hartman, Michael

3901 NE 12th Ave

#400

Pompano Beach, FL 33064

Title CFO

Stephan , Gallinaro

3901 NE 12th Ave

#400

Pompano Beach, FL 33064

Annual Reports

Report Year Filed Date
2018 01/15/2018
2019 02/01/2019
2019 04/24/2019

Document Images
04/24/2019 -- AMENDED ANNUAL REPORT View image in PDF format
02/01/2019 -- ANNUAL REPORT View image in PDF format

12/44/2018 -- AMENDED ANNUAL REPORT View image in POF format

01/15/2018 -- ANNUAL REPORT View image in PDF format

08/11/2017.-- AMENDED ANNUAL REPORT View image in PDF format

01/09/2017 -- ANNUAL REPORT

View image in PDF format

  

View image in PDF format

09/08/2015 -- Foreign Profit View image in PDF format

 

Page 2 of 2

 

 

   

http://search.sunbiz.org/Inquiry/ CorporationSearch/SearchResultDetail?inquirytype=Entity...

9/9/2019
9/9/2019 sunbiz.org - Florida Department of State

CAVISION OF CORPORATIONS

  

Previous on List NextonList Return to List Fictitious Name Search |

No Filing History | Submit

 

Fictitious Name Detail

Fictitious Name
CAA USA

Filing Information
Registration Number G18000090261

Status ACTIVE
Filed Date 08/14/2018
Expiration Date 12/31/2023
Current Owners 1

County MULTIPLE
Total Pages j

Events Filed NONE
FEWVEIN Number NONE

Mailing Address

3901 NE 12TH AVE., STE 400
POMPANO BEACH, FL 33064

Owner Information

ME TECHNOLOGY, INC. FLORIDA
3901 NE 12TH AVE., STE 400
POMPANO BEACH, FL 33064
FEWVEIN Number: XX-XXXXXXX
Document Number: F 15000003965

Document Images
08/14/2018 -- Fictitious Name Filing | W@W Image in PDF format |

 

 

Previous on List Nexton List Return to List Fictitious Name Search

No Filing History | Submit |

dos.sunbiz.org/scripts/ficidet.exe?action=DETREG&docnum=G1800009026 1 &rdocnum=G 18000090261
